DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 06/04/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in INDIA on 01/18/2019 (201941001939).  It is noted, however, that applicant has not filed a certified copy of the 201941001939 application as required by 37 CFR 1.55.


Drawings
4.	The drawings were received on 06/04/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

claim 1, the claim recites:
“determining at least one automatable process step associated with an activity performed while interacting with at least one application;
segregating the at least one automatable process step into multiple tasks based on parallel executable tasks and sequentially executable tasks;
determining different types of distributed computing resources to execute the multiple tasks based on the segregation;
automatically generating a modified process flow corresponding to the at least one automatable process step based on the segregated multiple tasks and the different types of the distributed computing resources.”

As to independent claims 11 and 16, the claim recites similar language (e.g. generating a modified process flow) of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “processor” and “memory” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “at least one processor; [and] memory” language of claim 11 and the “storage medium encoded with instructions that, when executed by a processor” languages of claim 1, determining at least one automatable process step associated with an activity performed while interacting with at least one application;
segregating the at least one automatable process step into multiple tasks based on parallel executable tasks and sequentially executable tasks;
determining different types of distributed computing resources to execute the multiple tasks based on the segregation;
automatically generating a modified process flow corresponding to the at least one automatable process step based on the segregated multiple tasks and the different types of the distributed computing resources” in the context of the claims encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 11 recites the additional element of “at least one processor; [and] memory coupled to the at least one processor” performs these steps.  The “processor” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of evaluating, assigning and combining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Each claim further includes the additional element of:
(a)   “automatically generating a robotic script based on the modified flow of the at least
one automatable process step.”

This element however represents well-understood, routine, conventional activity in the computer or information technology field.
The Examiner hereby takes official notice that “generating a robotic script” (machine or computer-executable script) to automate a step, process or workflow or  is a well-understood, routine, conventional feature or function of the in the computer or information technology field.

Each claim also includes the additional element of:
(b)   “executing the robotic script to perform the activity.”

This element however amounts to no more than a recitation of the words "apply it" (or an equivalent) and is no more than mere instructions to implement an abstract idea or other exception on a computer.

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

7.	As to dependent claims 2–10, 12–15, and 17–20, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1, 11, and 16.  Therefore, these claims do not individually or collectively add an inventive concept or additional 
	
For instance, claim 7 reciting “providing a first graphical user interface to receive input data corresponding to the activity performed while interacting with the at least one application; and generating one or more links between fields of the first graphical user interface and fields of a second graphical user interface corresponding to the at least one application” is directed to the insignificant extra-solution activity of providing a graphical user interface for data input from or display to users; and claim 10 reciting “storing the robotic script in a repository” emcompasses the insignificant extra-solution activity of data storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Ahuja-Cogny et al., US 2018/0322396 A1, teaching knowledge process modeling and automation.
(b)	Sethi et al., US 2019/0066018 A1, teaching business process decomposition and automation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 27, 2021